                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK
                                             355 Main Street
                                          Poughkeepsie, NY 12601


IN RE: LAK3, LLC v. Dunn                                     CASE NO.: 18−09038−cgm

Social Security/Taxpayer ID/Employer ID/Other Nos.:          CHAPTER: 0



                                         NOTICE OF TRANSMITTAL OF
                                            RECORD OF APPEAL


All documents regarding the notice of appeal filed in the above referenced proceeding on February 4, 2020, document
number 39, have been transmitted to the United States District Court for the Southern District of New York.

The record of appeal is complete and available electronically under civil case number 20−cv−01420 assigned to the
Honorable Unassigned.

Check the District Court Docket Sheet for the Briefing Schedule.

Please note that the United States District Court may request copies of all of the documents listed in the designation.


Dated: February 19, 2020                                              Vito Genna
                                                                      Clerk of the Court
                                               United States Bankruptcy Court
                                               Southern District of New York
LAK3, LLC,
         Plaintiff                                                                                Adv. Proc. No. 18-09038-cgm
Dunn,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0208-4                  User:                              Page 1 of 1                          Date Rcvd: Feb 19, 2020
                                      Form ID: tranapl                   Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2020.
smg            +N.Y. State Unemployment Insurance Fund,   P.O. Box 551,   Albany, NY 12201-0551
smg            +United States Attorney’s Office,   Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,   86 Chambers Street, Third Floor,   New York, NY 10007-1825
ust            +United States Trustee,   Office of the United States Trustee,   11A Clinton Ave.,   Room 620,
                 Albany, NY 12207-2370
dft            +Sean M. Dunn,   314 Vista on the Lake,   Carmel, NY 10512-4604

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla               LAK3, LLC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2020 at the address(es) listed below:
              Avery Samet    on behalf of Plaintiff    LAK3, LLC asamet@aminillc.com,
               aminillcfiling@aminillc.com;asamet@ecf.courtdrive.com
              Carlos J. Cuevas    on behalf of Defendant Sean M. Dunn ccuevas576@aol.com
              Francis J. O’Reilly    on behalf of Defendant Sean M. Dunn foreilly@verizon.net,
               fcorigliano@mahopaclawyer.com;kmallia@mahopaclawyer.com;jfr76289@notify.bestcase.com;amurphy@hvde
               btrelief.com
                                                                                             TOTAL: 3
